January 14, 1936. The opinion of the Court was delivered by
This action by Ransom Griddle et al., as plaintiffs, against the defendant, John H. Taylor, arose in the County of Calhoun, this State, and involves the partition of a certain tract of land situate in said county.
The case comes to this Court on appeal by the plaintiffs from the decretal order issued by his Honor, Judge C.C. Featherstone. This Court is satisfied with the finding and conclusion expressed in the order issued by Judge Featherstone, and for the reasons stated therein the exceptions are overruled and the judgment of the lower Court is affirmed.
Note: The order of Judge Featherstone, dated April 28, 1936, will be incorporated in the report of the case.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.